Case 4:20-cv-00180-RCY-DEM Document 7 Filed 04/01/21 Page 1 of 2 PageID# 41




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF VIRGINIA
                                   Newport News Division


WADE Z. WEBB,                       )
          Plaintiff,                )
                                    )
      v.                            )                            Civil Action No. 4:20cv180 (RCY)
                                    )
MATHEWS COUNTY                      )
SCHOOL BOARD, et al.,               )
            Defendants.             )
____________________________________)


                                      DISMISSAL ORDER

       On November 30, 2020, Plaintiff, appearing pro se, filed a Complaint against Defendants

and paid the requisite filing fees.   Compl., ECF No. 1.      Pursuant to Rule 4(m) of the Federal

Rules of Civil Procedure, “[i]f a defendant is not served within 90 days after the complaint is filed,

the court—on motion or on its own after notice to the plaintiff—must dismiss the action without

prejudice against that defendant or order that service be made within a specified time.”      Fed. R.

Civ. P. 4(m).     Plaintiff’s deadline to serve Defendants expired on March 1, 2021, and Plaintiff

did not establish that timely service was made.

       On March 3, 2021, the Court issued an Order to Show Cause that (i) notified Plaintiff that

his deadline to serve Defendants under Federal Rule 4(m) had expired; and (ii) ordered Plaintiff to

show cause, within twenty-one days, why this action should not be dismissed pursuant to Federal

Rule 4(m).      Order Show Cause at 1, ECF No. 6.     Plaintiff’s deadline to respond to the Court’s

March 3, 2021 Order to Show Cause has expired and Plaintiff chose not to respond.       Accordingly,

this action is hereby DISMISSED without prejudice pursuant to Rule 4(m) of the Federal Rules of

Civil Procedure.
Case 4:20-cv-00180-RCY-DEM Document 7 Filed 04/01/21 Page 2 of 2 PageID# 42




         Plaintiff may appeal this Dismissal Order by forwarding a written notice of appeal to the

Clerk of the United States District Court, Newport News Division, 2400 West Avenue, Newport

News, Virginia 23607. The written notice must be received by the Clerk within thirty days from

the date of entry of this Dismissal Order. If Plaintiff wishes to proceed in forma pauperis on

appeal, the application to proceed in forma pauperis shall be submitted to the Clerk of the United

States District Court, Newport News Division, 2400 West Avenue, Newport News, Virginia

23607.

         The Clerk is DIRECTED to send a copy of this Dismissal Order to Plaintiff.

         It is so ORDERED.



Richmond, Virginia
April 1, 2021




                                                 2
